SULLIVAN, Judge
(dissenting in part and concurring in the result):
The legal premise of this opinion disturbs me and should disturb others who worry about the danger of someone unlawfully influencing the action of a court-martial. See generally Art. 37, Uniform Code of Military Justice, 10 USC § 837. Specifically, the majority misreads or misinterprets this codal provision in a way that significantly narrows a servicemember’s protection from an unfair trial. See United States v. Ayala, 43 MJ 296, 301 (Sullivan, C.J., concurring in part, dissenting in part, and joining Wiss’ dissent). In Article 37(a), Congress has said that “[n]o person subject to this chapter” can lawfully influence the outcome of a court-martial. The majority in the case at bar ignores the plain words of this statute and adds, without support, its own words, “acting with the ‘mantle of command authority.’” 47 MJ at 261; see Ayala, 43 MJ at 300 (“pressure from peers is not unlawful ... influence, ... ‘command’ or otherwise”). The majority’s judicial addition to Article 37 cannot be allowed.
An added burden is placed on an accused trying to prove his or her trial was unlawfully influenced. It means he or she not only has to prove that the trial was improperly influenced by a military member subject to the UCMJ (the statute’s only requirement) but also that the military member violating Article 37 was wearing something — a “mantle of command authority” — whatever that means. While this claimed error has been shown on the record to be harmless to appellant (see, e.g., United States v. Sullivan, 26 MJ 442 (CMA 1988)), I do not agree that his claim should be rejected out of hand as legally insufficient.
Hopefully, the majority would find Article 37 was violated if a court-martial member tried to unlawfully influence the court-martial he was sitting on pursuant to secret written orders from the base commander of an air base. See United States v. Miller, 19 MJ 159 (CMA 1985). There, the majority would find that Article 37 was violated since there would be someone “acting with the ‘mantle of command authority’ ” interfering with the operation of a court-martial. Is not this too much to prove? In my view, all that needs to be proved in this case is that someone subject to the UCMJ tried to improperly influence the vote of the court members either as to findings or sentence. Article 37 clearly indicates on its face that rank or grade or command does not matter when the fairness of a court-martial is at issue. Moreover, we have long recognized the subtle and sophisticated ways that unlawful influence may effect a court-martial in its solemn task. Accordingly, I cannot join this continued judicial evisceration of this critical provision of the Uniform Code of Military Justice. United States v. Stombaugh, 40 MJ 208, 215 (CMA 1994) (Sullivan, C.J., concurring in the result).
*262[[Image here]]
*263[[Image here]]
*264[[Image here]]
*265[[Image here]]
*266[[Image here]]
*267APPENDIX II — Continued had distributed cocaine. The defense theory was that the accused had been set up by a guilty paramour and her jealous husband. By the time that the conversation described by Mr. Farrell allegedly occurred, the members had heard all the prosecution evidence and most of the defense evidence, including the testimony of the accused and his questioned document examiner witness. In a military environment where antipathy to illegal drugs, particularly cocaine, 'is patently obvious, it strains credulity to believe that mature lieutenant colonels would be agreeing that an Air Force physician of field grade rank, accused of distribution of cocaine to a female patient married to an enlisted member in a' billeting room on base where had appears to have entended to have sexual relations would have “gotten off with a slap on the wrist except for Tailhook and the command interest", while some comments about Tailhook may have been made in this bathroom talk., they appear to have -had no relationship to the.case. There is no evidence that any unlawful command influence, direct or indirect, was brought to bear upon the members in this case. Under oath, the members indicated in voir dire that they had no knowledge of the facts of the case from any source, including private conversations, nor did they have any knowledge of the reputation of the accused or his emergency medicine clinic. Further, if a bathroom conversation occurred between two of the members, it apparently held such little significance that none of the members now (including the participants) have any recollection at all of such an event. Had members been exposed to command influence of the nature described by Mr. Farrell, this hardly seems likely. RULING. Having carefully considered all the evidence, I find that the findings and sentence of the court are proper on their face and that no basis pursuant to R.C.M 923 exists to impeach them based on extraneous prejudicial information, outside influence or unlawful command influence. ROB EARS, CoToñerl, USAFR Military Judge [Page 4 of Appendix II]